DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 13, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jennum et al.’265 (WO 2013/186265 – previously cited) in view of Burns et al.’076 (USPN 7,996,076 – previously cited) further in view of Tran’270 (US Pub No. 2007/0276270 – previously cited) further in view of Wu et al.’556 (US Pub No. 2009/0192556 – previously cited).
Regarding claims 13 and 24, Jennum et al.’265 discloses a method for detecting neurodegenerative disorders (Figure 1), the method comprising: recording a set of physiological signals from a person (20), and classifying sleep and wake patterns (40; page 6 lines 5-16). Jennum et al.’265 teaches measuring muscle activity using electromyography (EMG; page 10 lines 20-21) at one or more body parts (Figure 2), and using the electric potential signals measured to determine a sleep state (page 11, lines 4-11). According to Jennum et al.’265, the electrical potential measured by an EMG on a body part during sleep is a measure of the muscle tone and activity, with normal REM sleep being characterized by muscle atonia (page 5 lines 13-18; page 6, lines 12-16).  Jennum et al.’265 further teaches that the detection of a sleep stage may be done fully automatically (page 9, lines 28-33). This would necessitate quantifying the EMG recordings to obtain a value functionally equivalent to the sleep depth as described in the claim. Therefore, Jennum et al.’265 teaches a method of monitoring a sleep mode of a brain comprising determining a sleep depth as well as a sleep stage of the brain in the sleep mode by measuring an amplitude of potential differences measured on at least one body part. However, Jennum et al.’265 does not teach determining a sleep depth as well as a sleep stage of the brain in the sleep mode by determining an amplitude of variation differences between two potentials measured at two locations spaced away from each other on a skin of one body part, wherein the sleep depth is defined as follows: the sleep depth = a potential difference between two potentials measured at the two locations in the sleep mode / a baseline measurement that is a potential difference between two potentials measured at the two locations before the brain transforms from a wake mode to the sleep mode, where the smaller a value of the sleep depth the deeper a level of sleep.
Burns et al.’076 teaches a method of determining sleep behavior (Figure 1) comprising measuring physiological signals of a patient during REM sleep and NREM sleep intervals (100) using surface level EMGs (col. 3, lines 1-26; col. 4, lines 36-55). Burns et al.’076 teaches that measuring the amplitude of variance of these physiological signals may be used to classify sleep behavior (i.e. a sleep stage; col. 4, lines 28-35). This would necessitate quantifying EMG recordings to obtain a value functionally equivalent to sleep depth as described in the claim. Furthermore, Burns et al.’076 teaches that certain sleep stages, such as rapid eye movement sleep behavior disorder (RBD), are characterized by REM sleep without atonia, and that the diagnosis of RBD may be made based on the perception of elevated baseline muscle tone or abnormally frequent bursts of discrete muscle activity (col. 2 lines 63-65 and col. 3, lines 1-3). This would require establishing a baseline of muscle activity before a subject enters REM sleep, in order to determine if a muscle tone during the sleep stage is elevated or abnormal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jennum et al.’265 to include the measurement of an amplitude of variation as a metric for determining the sleep depth and sleep stage of the brain. This would allow the method of Jennum et al.’265 to more accurately detect conditions such as rapid eye movement sleep behavior disorder (Burns et al.’076 col. 3, lines 4-7).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jennum et al.’265 in view of Burns et al.’076 to define a baseline measurement of muscle activity before the brain transforms from a wake mode to a sleep mode, in order to quantify the amplitude of variation of potential differences (and therefore calculate sleep depth using the equation: the sleep depth = the amplitude of variation measured in the sleep mode / a baseline measurement). Doing so would have been “obvious to try”, as it is simply choosing from a finite number of identified, predictable solutions (defining a “baseline measurement” before or during a sleep mode), with a reasonable expectation of success. Moreover, Jennum et al.’265 teaches that normal REM sleep is characterized by muscle atonia (page 6, lines 12-16). This would appear as a decrease in electrical potential recorded by an EMG. As a result, the values recorded by the EMG would have a smaller amplitude of variation as a person progresses from the sleep stage of wakefulness to the sleep stage of REM sleep. Therefore, at a deeper level of sleep, the measured sleep depth will be smaller.
Jennum et al.’265 in view of Burns et al.’076 disclose all of the elements of the current invention, as discussed above, except for measuring an amplitude of variation differences between two potentials measured at two locations spaced away from each other on a skin of one body part.
	Tran’270 teaches that EMG signals are acquired by using a plurality of sensor contacts spaced apart from each other (on opposite sides of a wrist band), wherein the EMG signals are acquired by determining potential differences (differential signal) between signals obtained from the two sensor contacts (paragraph [0454]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Jennum et al.’265 in view of Burns et al.’076 to include acquiring the EMG signals by measuring an amplitude of variation differences between two potentials measured at two locations spaced away from each other on a skin of one body part, as taught by Tran’270, as EMG signals are acquired by measuring the potential difference between signals obtained from two different sensor contacts.
Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 discloses all of the elements of the current invention, as discussed above, except for the method comprising determining a variation trend of the sleep depth, and controlling a co-working sleep modulation device based upon the determined variation trend of the sleep depth.
Wu et al.’556 teaches a method for determining a sleep stage (Figure 14) comprising of receiving a biosignal (82), determining the amplitude of the received signals (120), and using the recorded values to determine a sleep stage (124) and subsequently control therapy (82; Abstract). Wu et al.’556 discloses that the slope of the amplitude of the physiological signals over time may be calculated and compared to trend information in order to determine the sleep stage, and subsequently control therapy (paragraph 0224). Calculating the slope of the amplitude of a physiological signal is the same as the applicant’s calculation of variation trend. It is noted that the method of Jennum et al.’265 is used to assist in detecting Parkinson’s disease (page 1, lines 3-5), and that Wu et al.’556 teaches that medical conditions such as Parkinson’s disease may affect the quality of a patient’s sleep (paragraphs [0003-0004]). Wu et al.’556 further teaches controlling therapy based on the determined variation trend in order to improve the quality of sleep of the patient (paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 to include determining a variation trend in the sleep depth and controlling a co-working sleep modulation device based on the determined variation trend, as taught by Wu et al.’556, since it would improve the quality of sleep of a patient with a neurological disorder such as Parkinson’s disease. Controlling a sleep modulation device would allow the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 to administer therapy based off the determined sleep state (Wu et al.’556), and using a variation trend of the sleep depth would prevent extraneous muscle movements from causing the device to administer therapy inconsistent with the sleep stage. As a result, measuring the variation trend of sleep depth would allow the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 to more accurately detect the sleep stage and account for outliers in muscle activity, and controlling a sleep modulation device would allow the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 to administer therapy to a patient.
Regarding claim 19, Jennum et al.’265 teaches that the sleep stages detected by the method may be REM sleep, NREM sleep, or wakefulness (page 9, line 28-30).
Regarding claim 20, Jennum et al.’265 teaches that the detection of a sleep stage may be done fully automatically (page 9, lines 28-33). This would naturally involve quantifying and calculating a value functionally equivalent to the sleep depth as claimed, and using that value to determine a sleep stage.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Wu et al.’556, as applied to claim 13, further in view of Ying et al.’275 (CN 204581275 – previously cited).
For this rejection, the provided translated copy of Ying et al.’275 will be referenced.
Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Wu et al.’556 discloses all of the elements of the current invention, as discussed in paragraph 3 above, except for the one body part being the left wrist. It is noted that Jennum et al.’265 discloses that the EMG signals may be taken from “muscles from the arms” (paragraph [0041]). Ying et al.’275 teaches that EMG signals acquired for the purpose of monitoring sleep stages may be obtained from a wrist of a patient (Figure 2, wrist EMG sensor 7, and paragraphs [0016-0017], and [0024]). “Muscles from the arms” includes muscles surrounding the wrist. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Jennum et al.’265 to include using an EMG monitor placed at a wrist of the patient (either the right wrist or left wrist as these are the only two options), as taught by Ying et al.’275, as Jennum et al.’265 states that EMG signals may be acquired from the muscles of the arms, and Ying et al.’275 teaches an EMG monitor placed at the wrist that would acquire EMG signals from muscles of the arms.  

Response to Arguments
Applicant’s arguments filed 17 May 2022 have been fully considered and are not entirely persuasive. Regarding the rejection of the claims under 35 U.S.C. 101, Applicant’s amendment incorporating a closed-loop sleep modulation device into claim 13 has overcome the rejection. Regarding the rejection of the claims in view of the prior art, Applicant argues that Burns does not remedy the deficiencies of Jennum by focusing on the “abnormality threshold” of Burns. Applicant’s arguments are centered on interpreting the “abnormality threshold” of Burns as the claimed “baseline measurement”. Applicant’s arguments are not persuasive as the Office action does not rely on the abnormality threshold as the “baseline measurement” of the claims. Instead, the Office action relies on Burns’ teaching of “an elevated baseline muscle tone” to incorporate a baseline measurement into the method of Jennum. In order to determine an “elevated” baseline muscle tone, there must be a baseline muscle tone. As noted in paragraph 3 above: “Burns et al.’076 teaches that certain sleep stages, such as rapid eye movement sleep behavior disorder (RBD), are characterized by REM sleep without atonia, and that the diagnosis of RBD may be made based on the perception of elevated baseline muscle tone or abnormally frequent bursts of discrete muscle activity (col. 2 lines 63-65 and col. 3, lines 1-3). This would require establishing a baseline of muscle activity before a subject enters REM sleep, in order to determine if a muscle tone during the sleep stage is elevated or abnormal.” Applicant then argues that Tran fails to teach that the differential signal obtained by the two EMG sensor contacts may be used for sleep depth determination, and thus a person of ordinary skill in the art would not be motivated to modify Jennum to derive potential differences between two potentials measured at two locations spaced away from each other on a skin of one body part in order to determine a sleep depth. This argument is not persuasive as Tran was merely relied upon to teach a means by which to acquire an EMG signal. It was not relied upon to teach using the acquired EMG signal to determine sleep depth. Jennum alone uses an EMG signal for sleep depth determination, and Tran teaches that an EMG signal may be acquired by measuring the potential differences between two potentials measured at two locations spaced away from each other on a skin of one body part. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791